DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 7/8/2021, that was in response to the Office action dated 4/12/2021. Claims 1-17, 19 and 20 are pending, claim(s) 1 and 9 has/have been amended, while claim(s) 19 and 20 are considered new. Claim 18 has been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [20130284115], further in view of Saleh [6364211].
With respect to claims 1-7 and 20, Kim discloses: A flow control device for an appliance including a burner (10) and a blower (40) for delivering a pre-mixed mixture of air and gas to the burner [see FIG 1A-1B, paragraph 0019-0020], comprising: a an opening (20) through which the pre-mixed mixture of air and gas flows from an outlet of the blower to the burner; and a damper (52) provided in the opening downstream of the blower for controlling the flow of the pre-mixed mixture through the opening to increase a static pressure at the outlet of the blower during ignition of the burner [see FIGs, 2A-2B, paragraph 0021-0025, the static pressure increases at ignition inherently because the damper in the case of the pressure sensitive valve the blower is activated to increase power output].
Kim however does not disclose a flange or the plate being a damper as claimed.
Saleh makes up for these deficiencies by teaching a damper housing comprising a flange (26) with an opening (between 34 and 36) wherein the damper (20, 24) is a 
Saleh further teaches:
{cl. 2} The flow control device of claim 1 further comprising an actuator (28) for controlling a rotational position of the damper plate relative to the flange for controlling fluid flow from the blower to the burner [col 3, line 45-60].
{cl. 3} The flow control device of claim 2, wherein the actuator (28) is one of a solenoid, a stepper motor or a gear motor [col 3, line 13-33].
{cl. 4} The flow control device of claim 1 further comprising a shaft (30) extending through at least one passage in the flange and rotatably supporting the damper plate for movement relative to the opening [see FIG 2].
{cl. 5} The flow control device of claim 1, wherein the flange is integrally formed as part of one of the outlet of the blower or an inlet of the burner [see FIG 2].
{cl. 6} The flow control device of claim 1, wherein the flange is secured to an outlet of the blower and an inlet of the burner [see FIG 5].
{cl. 7} The flow control device of claim 1, wherein the damper plate has the same shape as the opening [see FIG 2].
{cl. 20} The flow control device of claim 1, wherein the damper plate increases the static pressure at the blower outlet to prevent pressure oscillations in the burner [col 3, line 34-44].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Kim with the teachings of Saleh because Saleh 
With respect to claims 9-16 and 19, Kim discloses: A system for an appliance comprising: a burner (10) for providing heated combustion products to the appliance; a blower (40) having an outlet for supplying the burner a pre-mixed mixture of gas and air [paragraph 0019]; and an adjustable damper (52) positioned downstream of the blower for controlling the flow of the pre-mixed mixture from the blower to the burner, the adjustable damper having a first condition during ignition of the burner for increasing the static pressure at the blower outlet and a second condition after ignition for increasing the flow of the pre-mixed mixture to the burner relative to the first condition [see FIGs, 2A-2B, paragraph 0021-0025, the static pressure increases at ignition inherently because the damper in the case of the pressure sensitive valve the blower is activated to increase power output].
Kim does not disclose that the damper is a plate.
Saleh makes up for these deficiencies by teaching a damper housing comprising a flange (26) with an opening (between 34 and 36) wherein the damper (20, 24) is a rotatable plate [see FIG 1, col 3, line 13-33]. The modification would involve replacing the damper valve (52) of Kim with the airflow controller housing (20) of Saleh which would be located in the duct (20) of Kim.
Saleh further teaches:
{cl. 10} The system of claim 9, wherein the damper plate is adjustable such that the blower is operated at the same speed prior to and after ignition of the burner [col 4, line 35-53].
{cl. 11} The system of claim 9 further comprising an actuator (28) for controlling a rotational position of the damper plate to control fluid flow from the blower to the burner [col 3, line 45-60].
{cl. 12} The system of claim 11, wherein the actuator is one of a solenoid, a stepper motor or a gear motor [col 3, line 13-33].
{cl. 13} The system of claim 9 further comprising a flange (26) positioned between the blower and the burner and having an opening (between 34 and 36) in fluid communication with the outlet of the blower and an input of the burner, the damper plate being rotatable within and relative to the opening [see FIG 1, col 3, line 13-33].
{cl. 14} The system of claim 13 further comprising a shaft (30) extending through at least one passage in the flange and rotatably supporting the damper plate for movement relative to the opening [see FIG 2].
{cl. 15} The system of claim 13, wherein the flange is integrally formed as part of one of the outlet of the blower or an inlet of the burner [see FIGs  2 and 5].
{cl. 16} The system of claim 13, wherein the damper plate has the same shape as the opening [see FIG 2].
{cl. 19} The system of claim 9, wherein in the first position the damper plate prevents pressure oscillations in the burner [col 3, line 34-44].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Kim with the teachings of Saleh because Saleh provides an alternate option of regulating airflow based on pressure, therein allowing for a desired energy output.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
9/13/2021